AGREEMENT TO WAIVE FEES AND REIMBURSE EXPENSES THIS AGREEMENT is made this 17thday of November 2015, between Ariel Investments, LLC, a Delaware limited liability company (the “Adviser”), and Ariel Investment Trust, a Massachusetts business trust (the “Trust”). RECITALS: WHEREAS, the Trust is a registered open-end management investment company with multiple authorized series; WHEREAS, the Adviser serves as the investment adviser for the Trust; and WHEREAS, both the Adviser and the Trust agree it is important that the actual expenses of Ariel Discovery Fund’s Investor Class and Institutional Class not exceed a specified percentage of the net assets on an annual basis; and WHEREAS, this Agreement, effective November 17, 2015, supersedes any previous agreement in effect to waive fees and reimburse expenses. NOW, THEREFORE, the parties hereby agree as follows: 1. Expense Caps. Adviser agrees to waive fees and reimburse the expenses of Ariel Discovery Fund to the extent it is necessary to ensure that the actual expense incurred by the Fund, after recognizing the benefits of custody or other credits, fee waivers, and expense reimbursements, not exceed 1.25% of net assets of the Fund’s Investor Class and not exceed 1.00% of net assets of the Fund’s Institutional Class on an annual basis. 2. Duration of Agreement. This Agreement shall be effective beginning on the date stated above and ending on September 30, 2017. This Agreement shall automatically renew for additional one-year periods if not terminated, in writing, by either party before September 30 of each year IN WITNESS WHEREOF, the parties have duly executed and sealed this Agreement, all as of the date first written above. ARIEL INVESTMENTS, LLC By: /s/ Mellody L. Hobson Name: Mellody L. Hobson Its: President ARIEL INVESTMENT TRUST By: /s/ James R. Rooney Name: James R. Rooney Its: Chief Financial Officer, Treasurer, and Vice President
